DETAILED ACTION
This is the response to applicant’s amendment action regarding application number 16/102,828, filed August 14, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
The amendment filed May 27, 2022 has been entered. Examiner acknowledges receipt of Amendments to Application 16/102,828, which include: Amendments to the Specification, Amendments to the Claims, and Remarks containing Applicant’s amendments.
Regarding Applicant’s Remarks, Examiner acknowledges Applicant’s claim for foreign priority to JP2016-049329 filed March 14, 2016, and confirms that a certified copy of the priority document has been received on June 17, 2019.
 Regarding Applicant’s Remarks and Amendments to the Claims, Examiner acknowledges Claims 1, 3-7, 13-15, and 17 have been amended, with Claim 2 cancelled. Claims 1 and 3-17 remain pending in the application.
Regarding Applicant’s Remarks and Amendments to the Specification, Examiner acknowledges the corrections in Applicant’s specification paragraph [0062] and [0090], and therefore those respective specification objections previously set forth in the Non-Final Office Action mailed March 1, 2022 are withdrawn. Examiner also acknowledges Applicant’s remarks regarding the earlier identified objections found in paragraphs [0004] and [0124], and finds the Applicant’s remarks as being persuasive, and therefore those respective specification objections previously set forth in the Non-Final Office Action mailed March 1, 2022 are withdrawn.

Response to Arguments
Examiner acknowledges receipt of Arguments to Application 16/102,828, which include: Remarks containing Applicant’s arguments.
Regarding Applicant’s Remarks and Amendments to the Claims, Examiner acknowledges the changes to resolve the 112(b) lack of antecedent issue identified in Claim 1 (and inherited in dependent Claims 2-14 by virtue of dependency), and therefore the respective 112(b) rejections for Claims 1-14 previously set forth in the Non-Final Office Action mailed March 1, 2022 are withdrawn. Examiner will also address Applicant’s provided remarks in the following paragraph.
Regarding Applicant’s Remarks:
“Applicants respectfully disagree that the claims are unclear as asserted in the Office Action because no evidence has been provided to show that the scope of the claims as amended do not set out and circumscribe a particular subject matter with a reasonable degree of clarity and particularity to one of ordinary skill in the art when reading the claims in light of the specification. It is well established that antecedent basis alone, without establishing that the antecedent basis issue would prevent one of skill in the art from understanding the claims with a reasonable degree of clarity, cannot form the basis for a rejection under 112(f). Therefore, a prima facie case of indefiniteness has not properly been established.
Nevertheless, independent claim 1 is amended to clarify antecedent basis.”
As indicated in the Non-Final Office Action mailed March 1, 2022, dependent Claims 2-14 were rejected under 112(b) as they are dependent claims tracing back to parent independent Claim 1 (which exhibited the 112(b) lack of antecedent issue), and the dependent claims failed to resolve the deficiency from parent independent Claim 1. Examiner points out that the Non-Final Office Action mailed March 1, 2022 does not identify any 112(b) indefiniteness rejection that was made based on any 112(f) claim interpretation, and hence Applicant’s above arguments are not persuasive from that standpoint. Examiner also notes that a proper recommendation was provided to Applicant to resolve the 112(b) lack of antecedent basis issue in parent independent Claim 1(which was applied by the Applicant). As indicated earlier, Examiner acknowledges that Applicant’s changes to resolve the lack of antecedent issue in independent Claim 1 also resolves the inherited lack of antecedent basis issue in dependent Claims 2-14.
Regarding Applicant’s Remarks for Claim 17 under 35 U.S.C. 101, Examiner notes that the Applicant has now amended Claim 17 to recite a method for structuring ability providing data, where the method corresponds to a process, which is one of the four categories of statutory subject matter. See MPEP 2106.03. Therefore, the 101 non-statutory subject matter rejection identified for Claim 17 previously set forth in the Non-Final Office Action mailed March 1, 2022 is withdrawn.
Regarding Applicant’s Remarks for Claims 1-5, 9-11, and 13-17 under 35 U.S.C. 102(a)(1) as being anticipated by Scheffler, Lee J., U.S. PGPUB 2015/0339570, published 11/26/2015 [hereafter referred as Scheffler]; and for Claims 6-8 and 12 under 35 U.S.C. 103 as being unpatentable over Scheffler in view of Hamada et al., JP-2015232847, published 12/24/2015 [hereafter referred as Hamada], Examiner acknowledges Applicant’s arguments and have considered them, and have found them to be not persuasive. Examiner notes that the majority of Applicant’s arguments are directed to the amended and newly introduced claim limitations that were previously not entered, such that these amended and newly introduced limitations necessitate further examination and re-evaluation of the amended and related original claims. The updated claim mappings according to the applicant’s amended claims are provided in the relevant sections indicated below. However, Examiner has also identified several arguments made by the Applicant, which will be addressed in the following paragraphs.
Regarding Applicant’s Remarks:
“Scheffler discloses a system for creating, modifying, deploying and running intelligent systems using reusable component modules arranged into neural processing graphs, in a manner analogous in part to biological brain structure. See Scheffler, Abstract. Scheffler discloses that "[i]ntelligent applications and subsystems can be designed once and deployed on multiple computing architectures." Id. paragraph [0319]. Scheffler further discloses that a configuration generation function 1190 may generate a machine configuration 1192 for configurating a configurable hardware device 1194 (e.g. an ASIC, FPGA, neuromorphic hardware and microcode. See id. paragraph [0302]. However, Scheffler fails to disclose an ability acquisition model as asserted. Therefore, Scheffler necessarily fails to disclose at least adding a new ability to an external hardware device comprising a target apparatus, receiving a model of a hardware architecture of the target apparatus for embedding the new ability in a basic configuration of the target apparatus, the hardware architecture modeled as an ability acquisition model comprising: an ability unit configured to execute the new ability, a data input unit comprising a first interface specification specifying a first interface for input of the ability unit associated with the new ability, and a data output unit comprising a second interface specification specifying a second interface for output of the ability
unit associated with the new ability.”
	Examiner acknowledges Applicant’s arguments and have considered them, and have found them to be not persuasive. Examiner reminds Applicant that MPEP 2111 requires that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification, and an Examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Examiner points out that Applicant’s above argument is directed to the Scheffler reference not disclosing an “ability acquisition model”, which was previously recited in Applicant’s independent Claim 1 and now amended to recite “… receiving a model of a hardware architecture of the target apparatus for embedding the new ability in a basic configuration of the target apparatus, the hardware architecture modeled as an ability acquisition model comprising … an ability unit … a data input unit … a data output unit …”. Under its broadest reasonable interpretation, the above amended claim language still indicates that the hardware architecture of the target apparatus is represented by an ability acquisition model as recited in Applicant’s original claim, and hence still broadly recites an architecture representation for configuring (“embedding”) an ability into a target apparatus, using a representation of the target apparatus architecture (“ability acquisition model”), with the target apparatus architecture including an ability unit, a data input unit, and a data output unit. In light of Applicant’s specification paragraphs [0027] and [0038], a “model” is a program definition that describes the target apparatus as an “ability acquisition model”, where an ability is further defined in paragraph [0025] as a general function provided by an apparatus ([0025]: “An "ability" is a function that can be provided by an apparatus, or processing that can be executed by an apparatus. Adding a new ability to an apparatus means adding a new function or processing to the apparatus, or improving the performance of a function or processing that the apparatus already has. … For example, an ability can be used for developing an apparatus in various fields such as … a biological information system, …”; [0027]: “… the definition of a program is referred to as a "model" in order to distinguish between a program in an executable format and the definition of a program. A "model" generalizes/abstracts behavior, properties, and the like of a target, expresses them using a predetermined descriptive language, and is the same as a model that is used in model-based development. Any program and data structure can be defined as a model. In addition, any apparatus, environment, physical phenomenon, and the like can be defined as a model. In model-based development, the internal configurations of constituent elements and relationship between constituent elements are defined as models, and a state where a plurality of models are combined can be simulated. In addition, by using a model-based development tool, a program in an executable format can be automatically generated from a model.” and [0038]: “… in one or more embodiments, an architecture for embedding a new ability into the target apparatus 104 is modeled (turned into a model), and this is referred to as an “ability acquisition model”.”). As indicated in the Non-Final Office Action mailed March 1, 2022, Scheffler teaches receiving a neural process specification on a neural computing environment, and processing this neural process specification to produce functions of module instances or a machine configuration for a configurable hardware device, where the target hardware device can include configurable or programmable operations for reading input signals and sending output signals (Scheffler Figure 11A, [0297]: “FIG. 11A shows an embodiment of a neural computing environment 130 using a neural process specification interpreter 1120. The interpreter reads a neural process specification 110 … initiates and controls the processing, using implementations 215 of individual module types 120 … interpreter 1120 may create instances of modules 120 and links 220, invoke functions of module instances, respond to request from module instances to read input signals, access graph parameters 282 and pattern memory spaces 290, send output signals and schedule additional operations …”; Figure 11C, [0302]-[0303]: “FIG. 11C shows an embodiment of a neural computing environment 130 using a configuration generation function 1190 to generate a machine configuration 1192 for configuring a configurable hardware device 1194 … module implementations 215 may be invoked by arbitrary program, such programs providing interfaces used by said module implementations for receiving signals, sending signals, …”). Scheffler additionally teaches that the neural process specification specifies a set of modules for implementing a cognitive function, where the implementation of a cognitive function is interpreted as an ability (Scheffler [0134]: “… A neural process specification 110 specifies a composition of processing modules 120 … which composition may implement a cognitive function …”). Scheffler further teaches that this neural process specification can be represented as a neural graph that contains one or more modules, where these modules can contain input ports and output ports (Scheffler [0138]: “… a neural process specification may have a general directed graph topology, referred to herein as a neural graph or neural circuit. A module may have zero, one or more output links, and zero one or more input links …”). Scheffler additionally teaches that these module implementations are building block components and represent different cognitive and non-cognitive functions implemented in software, microcode, and configurable hardware configurations (where these microcode and configurable hardware configurations also represent machine configurations), where these modules include input ports configured to receive input signals (corresponding to an input data unit), computational functions based on a received input, and output ports configured to send output signals (corresponding to an output data unit), such that the combination of these module implementations specified in a neural process specification can be used to model a variety of cognitive functions, with this set of module combinations provided in the neural process specification representing an ability unit (Scheffler [0171]-[0172]: “Modules may be building block components composed into neural process specifications. Modules may individually perform a variety of cognitive and non-cognitive functions. … “Module instance” refers to one or possibly many distinct independently functioning copies of a module type in a neural graph. “Module implementation” 215 refers to one or possibly many implementations of a module type … including without limitation … scripts, program code, microcode, configurable hardware configurations, and hardware components and circuits.”; [0183]: “… Embodiments may include input modules that may obtain information from external systems and environments and encode such information for transmission as signals sent via output ports 270 over links 220 to other modules 120. Embodiments of input modules may in addition receive signals on input ports 260 to specify, control, or modify the external information and its conversion for transmission.”; [0200]: “Embodiments may include output modules that may receive signals from other modules 120 via links 220 connected to inputs ports 260 and deliver such information externally.”; [0218]: “Embodiments may include modules that may receive signals from one or more inputs ports 260, perform computations, and send signals to one or more output ports 270.”; and [0321]: “Embodiments described herein may enable the creation of neural process specifications 110 which may implement or model a wide variety of cognitive functions, including without limitation aspects of sensing, perception, … learning, … classification, prediction, … acquiring and using skills …”). Given the above evidence, Scheffler’s teaching of receiving a neural process specification (which is a program definition/representation for the target apparatus architecture) on a neural computing environment, where the neural process specification specifies a set of modules for configuring a configurable hardware device, with the module implementations representing hardware configurations for configurable hardware implementing an input data unit, an ability unit, and an output data unit, corresponds to an “ability acquisition model” as recited in Applicant’s original and amended claims. Hence, the Scheffler reference still teaches the amended limitation as recited and is within the scope of the Applicant’s claimed invention, and as such, Applicant’s argument is not persuasive, and the prior art rejection is maintained.
Regarding Applicant’s Remarks:
	“Applicant notes that because Scheffler discloses the invocation of module implementations 215, by arbitrary programs, and that the programs provide interfaces, even if the module implementations 215 can be considered to amount to the ability unit, which Applicant disputes, Scheffler necessarily fails to disclose that the ability acquisition model itself comprises a data input unit comprising first interface
specification for specifying a first interface for input.”
Examiner acknowledges Applicant’s arguments and have considered them, and have found them to be not persuasive. Examiner points out that the Applicant’s above arguments acknowledge that the module implementations include programs that provide interfaces. Furthermore, Applicant’s arguments that the “an ability acquisition model itself comprises a data input unit comprising first interface specification for specifying a first interface for input” merely indicates that the representation of the target apparatus architecture includes an associated interface specification describing the input interface. As established earlier in response to Applicant’s previous argument, Scheffler teaches different types of module implementations, where these module implementations include input and output ports (Scheffler [0171]-[0172]; [0183]: “… Embodiments may include input modules that may obtain information from external systems and environments and encode such information for transmission as signals sent via output ports 270 over links 220 to other modules 120. Embodiments of input modules may in addition receive signals on input ports 260 to specify, control, or modify the external information and its conversion for transmission.”; and [0200]: “Embodiments may include output modules that may receive signals from other modules 120 via links 220 connected to inputs ports 260 and deliver such information externally.”). While Scheffler uses the term “arbitrary programs” to describe the module implementations, Scheffler teaches that the programs associated with the modules have specific purposes and tasks related to the functions they are designed to implement on the configurable hardware, such as receiving input signals (input modules), processing input signals into output signals (processing modules), and sending output signals (output modules), such that when collectively specified in a neural process specification, they are used to perform various cognitive functions (corresponding to an ability), as further described in Scheffler [0134]: “… A neural process specification 110 specifies a composition of processing modules 120 … which composition may implement a cognitive function …” and [0321]: “Embodiments described herein may enable the creation of neural process specifications 110 which may implement or model a wide variety of cognitive functions, including without limitation aspects of sensing, perception, … learning, … classification, prediction, … acquiring and using skills …”, with Scheffler further providing examples for these functions pertaining to the different categories of modules provided in [0182]-[0199] (for input modules); [0200]-[0216] (for output modules); and [0216]-[0224] (for processing modules). Furthermore, as indicated earlier, Scheffler additionally teaches that the neural process specification can be represented as a neural graph containing one or more module elements and their relationships, where these modules can contain input ports and output ports (Scheffler [0138], and Figures 2C and 2D). In particular, Scheffler Figure 2D shows a UML class diagram representation of a neural process specification/neural graph (“ability acquisition model”), which contains definitions for an input port element, an output port element, and a module element, and shows the relationship between an input port element (with a name-string attribute and associated with a link element) and the identified module element (e.g., each of the any number of input ports belongs to a module that has any number of module/graph parameters, module implementations, and pattern memories). Hence, this UML class diagram of a neural process specification shows interface descriptions for both input and output ports associated with a module/module implementation, such that the interface description associated with an input port correspond to an interface specification associated with an input interface (Scheffler Figure 2D, [0143]: “… A neural graph 110 may contain one or more modules 120, links 220 … A module 120 may contain any number including zero of input ports 260, output ports 270, and module parameters 280. A link 220 may connect one output port 270 to one input port 260 … A module 120 may have associated one or more module implementations 215 corresponding to different neural computing environments 130 including without limitation object-oriented class implementations, scripts, program code microcode, configuration hardware configurations, and hardware components and circuits. …”). Given the above evidence, the Scheffler reference still teaches a representation of the target apparatus architecture containing an interface specification for specifying an interface for input. Hence, Applicant’s argument is not persuasive, and the prior art rejection is maintained.
Regarding Applicant’s Remarks:
“The Office Action admits that Scheffler fails to disclose "the ability providing data includes operation checking data that is used for checking whether or not the new ability that has been added operates normally after the functions are respectively set in the ability unit, the data input unit, and the data output unit based on the ability providing data." Office Action, p. 16. To cure the admitted deficiency, the Office Action cites Hamada. See id.
Applicant respectfully disagrees with the characterizations of Scheffler and Hamada in the Office Action. Hamada fails to account for the deficiencies noted above regarding amended independent claims 1, 15 and 17.”
Examiner acknowledges Applicant’s arguments and have considered them, and have found them to be not persuasive. Examiner points out that Applicant’s above argument is directed to the amended limitation in dependent Claim 6: “wherein the ability providing data includes operation checking data for checking whether or not the new ability operates normally after the functions are set in the ability unit, the data input unit, and the data output unit based on the ability providing data”, where the amended claim language does not change the scope of the original limitation previously identified in dependent Claim 6. Under its broadest reasonable interpretation, the amended claim language “operation checking data for checking whether or not the new ability operates normally” broadly indicates data that checks the operation of a new ability, and hence the limitation broadly recites any data that checks and determines the operation status of a new ability after the ability function has been applied to the target containing the ability unit, the data input unit, and the data output unit. As indicated in the Non-Final Office Action mailed March 1, 2022, Hamada teaches a test unit in a detection apparatus that tests a classifier generated by a machine learning process, where the test involves using predetermined output data (Hamada p.2 Description-Of-Embodiments 5th paragraph: “… The first test unit 23 tests a classifier generated by machine learning of training data … the first test unit 23 inputs predetermined input data to the classifier, and determines whether the output data output from the classifier matches the predetermined expected data. … The first test unit 23 determines that the input data is acceptable (OK) when the output data output from the classifier matches the expected data, and rejects the input data when the data does not match (NG) …”). Hamada additionally teaches that the generated classifier in the detection apparatus is produced by a machine learning unit which receives input training data, classifies the input training data, and transmits output data representing the classification result (where the detection apparatus contains corresponding input and output units to process the input training data and output data result respectively), such that this machine learning unit that performs machine learning to produce the classifier based on input data corresponds to an ability unit that adds an ability operation (i.e., the classifier) to the detection apparatus (Hamada p.2 Description-Of-Embodiments 1st-4th paragraphs: “… The classifier receives input data, classifies the input data, and outputs output data representing the classification result … FIG.1 is a diagram illustrating a configuration of a detection device … The detection apparatus 10 includes an input unit 21, a first machine learning unit 22, a first test unit 23, … A determination unit 28 and an output unit 29 are provided. … The first machine learning unit 22 performs machine learning on the training data input by the input unit 2 to generate a classifier. The first machine learning unit 22 gives the generated classifier to the first test unit 23.”). As indicated in Hamada p.2 Description-Of-Embodiments 5th paragraph, the test unit receives the generated classifier and a set of predetermined input and expected data, inputs the predetermined input data into the classifier to generate output data, compares the ability of the classifier (using the generated output data from the classifier) with the received predetermined expected data, and produces a determination result that indicates the operation status of the classifier, where an “OK” determination is generated when the output data result from the classifier matches the predetermined expected data, and where a “NG” determination (e.g., failure) is generated when the output data result from the classifier does not match the predetermined expected data. Hence, the use of this predetermined expected data to check whether or not a trained classifier is performing a correct/incorrect classification represents a form of operation checking data. Hamada further teaches that this predetermined expected data can be represented as data retrieved in advance (e.g., through crowdsourcing) and provided as part of the input data to the classifier (Hamada Description-Of-Embodiments p.3 7th-8th paragraphs: “… the training data is generated by registering output data in advance and collecting input data examples related to each output data from an unspecified number of people. … the training data is generated by presenting the question sentence of each output data to the user and collecting the text having the same intention as the question sentence from the user. The presentation of the question sentence to the user and the collection of the text are executed by, for example, crowdsourcing via a network. .. The classifier is generated by machine learning of such training data. …”). Given the above evidence, the Hamada reference still teaches the amended limitation as recited and is within the scope of the Applicant’s claimed invention. Hence, Applicant’s argument is not persuasive, and the prior art rejection is maintained.
As noted above, Applicant’s amended claim limitations that were not presented earlier necessitates further examination and re-evaluation of the amended and related original claims. The updated claim mappings according to the Applicant’s amended claims are provided in the relevant sections indicated below.

Claim Objections
Claims 11 and 15 are objected to 
because of the following informalities:
Claim 11: The limitation “The ability providing data includes a program that is executed by a processor of the target apparatus.” should be corrected as “wherein the ”. Appropriate correction is required.
Claim 15: The preamble is missing the article “A” (i.e., “A computer-implemented ability-providing-data generation method …”), after Applicant amended this claim by removing the article “An” at the beginning of the preamble without replacing it with the proper article. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 9-11 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Scheffler, Lee J., U.S. PGPUB 2015/0339570, published 11/26/2015 [hereafter referred as Scheffler].
Regarding amended Claim 1, 
Scheffler teaches
(Currently Amended) An ability-providing-data generation apparatus for generating ability providing data comprising data for adding a new ability to an external hardware device comprising a target apparatus (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s specification paragraph [0025], the term “ability” relates to a function provided to an apparatus, and “adding a new ability” refers to adding new functionality or processing to an apparatus, and hence this limitation broadly recites an apparatus that generates data for adding a new ability to an external target hardware apparatus. Scheffler teaches a neural computing environment receiving a neural process specification, and processing this neural process specification to produce functions of module instances or a machine configuration to be deployed on a configurable target hardware device, where the target hardware includes different types of computing architectures (corresponding to an external hardware device comprising a target apparatus), and the module instances/machine configuration (resulting from the neural process specification) correspond to generating ability providing data comprising data for adding a new ability (Scheffler [0006]: “… a system for creating, modifying, deploying and running intelligent systems, referred to herein as neural processes, by combining and customizing the functions and operation of reusable component modules …”; Figure 11A, [0297]; Figure 11C, [0302]-[0303]; and [0319]: “… Intelligent applications and subsystems can be designed once and deployed on multiple computing architectures including general-purpose computers, multi-processors, distributed systems and networks, specialized computers, heterogeneous systems, embedded systems, special-purpose and custom and neuromorphic hardware, appliances and devices and hybrid systems …”).), 
the ability-providing-data generation apparatus comprising at least one memory and at least one hardware processor connected to the memory (Examiner’s note: Scheffler teaches the neural computing environment is realized on various computing devices that include one or more microprocessors and associated memory (Scheffler [0593]-[0594]: “The above systems, devices, methods, processes, and the like may be realized in hardware … The hardware may include a general-purpose computer and/or dedicated computing device. This includes realization in one or more microprocessors … along with internal and/or external memory … The code may be stored in a non-transitory fashion in a computer memory or other computer-readable medium, which may be a memory from which the program executes (such as a random access memory associated with a  processor) …”).), and configured to perform operations comprising: 
receiving a model of a hardware architecture of the target apparatus for embedding the new ability in a basic configuration of the target apparatus, the hardware architecture modeled as an ability acquisition model (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s specification paragraphs [0027] and [0038], a “model of a hardware architecture of the target apparatus” is a program definition that describes the target apparatus, and hence this limitation broadly recites receiving a program definition for configuring (“embedding”) an ability into a target apparatus. As indicated earlier, Scheffler teaches a neural computing environment receiving a neural process specification, where this neural process specification specifies a set of modules for implementing a cognitive function, where the implementation of a cognitive function is interpreted as an ability. Scheffler further teaches that this neural process specification can be represented as a neural graph that contains one or more modules, where the modules include definitions for module implementations. Scheffler additionally teaches that these module implementations are building block components and represent different cognitive and non-cognitive functions implemented in software, microcode, and configurable hardware configurations (where these microcode and configurable hardware configurations also represent machine configurations), and hence this neural process specification containing module  implementation definitions to configure cognitive functions implemented in hardware corresponds to an ability acquisition model (Scheffler [0134]: “… A neural process specification 110 specifies a composition of processing modules 120 … which composition may implement a cognitive function …”; [0138]: “… a neural process specification may have a general directed graph topology, referred to herein as a neural graph or neural circuit. …”; [0171]-[0172]: “Modules may be building block components composed into neural process specifications. Modules may individually perform a variety of cognitive and non-cognitive functions. … “Module instance” refers to one or possibly many distinct independently functioning copies of a module type in a neural graph. “Module implementation” 215 refers to one or possibly many implementations of a module type … including without limitation … scripts, program code, microcode, configurable hardware configurations, and hardware components and circuits.”; and [0321]: “Embodiments described herein may enable the creation of neural process specifications 110 which may implement or model a wide variety of cognitive functions, including without limitation aspects of sensing, perception, … learning, … classification, prediction, … acquiring and using skills …”).), comprising: 
an ability unit configured to execute the new ability (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites an ability acquisition model representation containing a logical function that executes the configured ability (corresponding to an ability unit). As indicated earlier, Scheffler teaches a neural process specification containing a set of modules for implementing a cognitive function (“ability”), where these modules represent different cognitive and non-cognitive functions implemented in software, microcode, and configurable hardware configurations, such that the combination of these modules containing input ports (to receive signals), output ports (to send signals), and additional processing and memory storage (to perform computational functions based on a received input, store data and patterns), arranged within a neural process specification to perform different abilities (including sensing, perception, learning, classification, prediction, etc.) results in this set of modules in the neural processing specification (“ability acquisition model”) to correspond to an ability unit for executing a new ability (Scheffler [0134]; [0138]; [0139]: “… a module 120 may have distinguished ports to serve as connections points for links 220, as shown in FIG. 2C. A module 10 may have zero or more distinguished input port 260 … and may have zero or more distinguished output ports 270 …”; [0171]-[0172]; [0183]: “… input module that may obtain information from external system and environments and encode such information for transmission as signals sent via output ports 270 … receive signals on input ports 260 to specify, control or modify the external information and its conversion for transmission …”; [0201]: “… output modules that may receive signals from other modules 120 via links 220 connected to input ports 220 and deliver such information externally …”; [0218]; [0226]; [0239]; [0242]; and [0321]).), 
a data input unit comprising a first interface specification specifying a first interface for input of the ability unit associated with the new ability (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites an ability acquisition model representation containing a logical function that contains an input interface specification to describe an input interface for an ability unit. As indicated earlier, Scheffler teaches a neural process specification containing a set of modules for implementing a cognitive function (“ability”), where these modules contain input ports for receiving input signals, and output ports for sending output signals. Scheffler additionally teaches that the neural process specification (“ability acquisition model”) can be alternatively represented as a UML class diagram, where Scheffler Figures 2C and 2D further identifies the module elements and their relationships specified in a neural process specification. Figure 2C shows a high level diagram of a module including input ports, while Figure 2D shows the UML class diagram containing definitions for an input port element, and a module element, and identifies the relationship between an input port element (with a name-string attribute and associated with a link element) and the identified module element (e.g., each of the any number of input ports belongs to a module that has any number of module/graph parameters, module implementations, and pattern memories), and as such, this neural process specification contains an interface specification that corresponds to an interface specification specifying a first input interface for an ability unit (Scheffler [0134]; [0138]; [0139]; [0171]-[0172]; [0183]; [0201]; [0321]; and Figures 2C, 2D, and [0143]: “… A neural graph 110 may contain one or more modules 120, links 220 … A module 120 may contain any number including zero of input ports 260, output ports 270, and module parameters 280. A link 220 may connect one output port 270 to one input port 260 … A module 120 may have associated one or more module implementations 215 corresponding to different neural computing environments 130 including without limitation object-oriented class implementations, scripts, program code, microcode, configuration hardware configurations, and hardware components and circuits. …”).), and 
a data output unit comprising a second interface specification specifying a second interface for output of the ability unit associated with the new ability (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites an ability acquisition model representation containing a logical function that contains an output interface specification to describe an output interface for an ability unit. As indicated earlier, Scheffler teaches a neural process specification containing a set of modules for implementing a cognitive function (“ability”), where these modules contain input ports for receiving input signals, and output ports for sending output signals. Scheffler additionally teaches that the neural process specification (“ability acquisition model”) can be alternatively represented as a UML class diagram, where Scheffler Figures 2C and 2D further identifies the module elements and their relationships specified in a neural process specification. Figure 2C shows a high level diagram of a module including output ports, while Figure 2D shows the UML class diagram containing definitions for an output port element, and a module element, and identifies the relationship between an output port element (with a name-string attribute and associated with a link element) and the identified module element (e.g., each of the any number of output ports belongs to a module that has any number of module/graph parameters, module implementations, and pattern memories), and as such, this neural process specification contains an interface specification that corresponds to an interface specification specifying a second output interface for an ability unit (Scheffler [[0134]; [0138]; [0139]; [0171]-[0172]; [0183]; [0201]; [0321]; and Figures 2C, 2D, and [0143]).), and
operation as an ability-providing-data generation unit configured to generate ability providing data (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites a logical function (“ability-providing-data generation unit”) performing operations to generate the ability providing data for the target apparatus. As indicated earlier, Scheffler teaches a neural computing environment receiving a neural process specification containing a set of modules. Scheffler further teaches processing this neural process specification is performed on a development environment to produce functions of module instances or a machine configuration (based on module implementations) to be deployed on a configurable target hardware device, where using the development environment and the neural computing environment for generating the module instances/machine configuration from the neural process specification corresponds to an ability-providing-data generation unit performing operations configured to generate ability providing data (Scheffler [0006]; [0134]: “… A development environment 140 may enable creation and editing of a neural process specification 110. The development environment may interact with the neural computing environment 130 to facilitate operations including without limitation deployment, control, monitoring and visualization of execution of a neural process specification 110.”; [0140]: “… a neural process specification 110 may have one or more parameters … values of these parameters may be changed dynamically by one or more of … a development environment 140, a neural computing environment 130, and modules 120 …”; [0228]; Figure 11A, [0297]: “FIG. 11A shows an embodiment of a neural computing environment 130 using a neural process specification interpreter 1120. The interpreter reads a neural process specification 110 … initiates and controls the processing, using implementations 215 of individual module types 120 … interpreter 1120 may create instances of modules 120 and links 220, invoke functions of module instances, respond to request from module instances to read input signals, access graph parameters 282 and pattern memory spaces 290, send output signals and schedule additional operations …”; Figure 11C, [0302]-[0303]: “FIG. 11C shows an embodiment of a neural computing environment 130 using a configuration generation function 1190 to generate a machine configuration 1192 for configuring a configurable hardware device 1194 … module implementations 215 may be invoked by arbitrary programs, such programs providing interfaces used by said module implementations for receiving signals, sending signals …”; and [0319]).) including 
ability setting data for setting a function for executing the new ability in the ability unit in the ability acquisition model of the target apparatus (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites data that is used to define a function to execute an ability on the target apparatus. As indicated earlier, Scheffler teaches a neural computing environment receiving a neural process specification containing a set of modules, where a development environment and a neural computing environment is used for generating the module instances/machine configuration from the neural process specification (Scheffler [0006]; [0134]; [0140]; [0228]; Figure 11A, [0297]; Figure 11C, [0302]-[0303]; and [0319]). Scheffler additionally teaches that the neural process specification (“ability acquisition model”) can be alternatively represented as a UML class diagram (Scheffler Figure 2D and [0143]) containing graph and memory parameters that store internal and external state information, and additional operations (start, run, stop, terminate) defined in a module implementation that control the module and parameter interactions, where these module parameters and defined module implementation operations correspond to ability setting data for setting a function to execute an ability on the target apparatus (Scheffler [0008]: “… The neural process specification may include one or more parameters accessible to the plurality of modules. … The value of a module parameter may be computed as a function of one or more parameters of the neural process specification. A module from the plurality of modules may additional maintain one or more internal statue values … A module from the plurality of modules may additionally access one or more external state values …”; Figures 5A and 6, [0174]-[0176]: “… One or more module parameters 280 may specify and control operation of a specific instance of module 120 … One or more graph parameters 282 may specify and control operations of one or more modules 120 in the neural process specification 110. A module may have private internal state 540 … A module may additionally access external state 550 … a module 120 may have a run function 510 … A neural computing environment 130 may invoke a module initialize function 620 to create a module instance, a start function 630 to initialize the module instance and related resources, a run function 510 … a stop function 650 to close and terminate resources, and a terminate function 660 to perform final cleanup …”; and [0288]: “Embodiments of neural computing environments 130 may implement the characteristics of this neural flow computing paradigm … may use different functionally equivalent module implementations appropriate to the underlying technologies, including without limitation … software source code, intermediate language code, machine code, microcode, software macros and hardware macros.”).), 
input setting data for setting a function associated with the first interface in the data input unit in the ability acquisition model of the target apparatus (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites data that is used to define a function associated with an input interface on a target apparatus. As indicated earlier, Scheffler teaches a neural computing environment receiving a neural process specification containing a set of modules, where a development environment and a neural computing environment is used for generating the module instances/machine configuration from the neural process specification (Scheffler [0006]; [0134]; [0140]; [0228]; Figure 11A, [0297]; Figure 11C, [0302]-[0303]; and [0319]). Scheffler additionally teaches additional operations in a module implementation, including a start operation for initializing parameter and module resources (including the input and output ports), a run operation that functions when input data is received, and stop/terminate operations to perform resource cleanup, where these defined module implementation operations correspond to functions associated with an input interface on a target apparatus (Scheffler Figures 5A and 5B, [0174]-[0176]). Scheffler further teaches modules that receive signals/messages and uses parameters to perform conversion of the received external input data from an external representation into internal signals that can be processed or stored by other internal modules, and as such these types of signals/messages and parameters that control the processing and conversion of external input correspond to input setting data for setting a function associated with an input interface on a target apparatus (Scheffler [0151]-[0153]: “FIG.3 shows the NeurOS Designer tool 302 which is an embodiment of development environment 140, showing a simple NeurOS application which is a neural process specification 110 under development … a simple melody illustrated in conventional music notation 336 is entered via the “melody in” module 314 attached to a MIDI-capable musical instrument …  Module 314 sends signals corresponding MIDI’s note-on and note-off messages to modules 316 and 334. “Encode melody” module 316 converts these signals into an abstract invariant representation of the melody …”; [0183]; and [0399]: “… a neural processing system might be hooked up to an external static image source such as a digital scanner, digital camera, image device, scanner (e.g., MRI, fMRI, MEG, EEG, CAT), … A suitable input module may deliver signals comprising images as 2D or 3D matrices of intensity, color, transparency and other image characteristics, have module parameters including without limitation source-specific parameters … a suitable input module may obtain image-like information from computer files or pointers to memory regions containing images in any of a variety of image formats …”).), and 
output setting data for setting a function associated with the second interface in the data output unit in the ability acquisition model of the target apparatus (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites data that is used to define a function associated with an output interface on a target apparatus. As indicated earlier, Scheffler teaches a neural computing environment receiving a neural process specification containing a set of modules, where a development environment and a neural computing environment is used for generating the module instances/machine configuration from the neural process specification (Scheffler [0006]; [0134]; [0140]; [0228]; Figure 11A, [0297]; Figure 11C, [0302]-[0303]; and [0319]). Scheffler additionally teaches additional operations in a module implementation, including a start operation for initializing parameter and module resources (including the input and output ports), a run operation that functions when input data is received, and stop/terminate operations to perform resource cleanup, where these defined module implementation operations correspond to functions associated with an output interface on a target apparatus (Scheffler Figures 5A and 5B, [0174]-[0176]). Scheffler further teaches modules that receive signals/messages and uses parameters that are used to perform conversion from the received internal data into the external output representation (i.e., text on a display or image output facility data controlling the external target device) understood by the external target, and as such these types of signals/messages and parameters that control the processing and conversion of external output correspond to output setting data for setting a function associated with an output interface on a target apparatus (Scheffler [0151]-[0155]: “… an abstract invariant representation of the melody, signals for relative pitch intervals of “same”, “up”, and ‘down”. These signals are learned as a sequence pattern by the “sequence” module 318 … A name for the new melody pay be entered in computer keyboard input window 329 associated with “melody name in” module 328 and may be output as a signal identified by the entered name … The “lookup melody” module 320 may then recognize name-melody synonym patterns … The “select name” module 324 may select just the name signals and output signals reflecting the matching confidence score of each name …”; and [0400]: “… a neural processing system might be hooked up to an external image output facility such as a graphical display, video display, printer, facsimile transmitter, etc. A suitable output module may receive signals representing images such as 2D or 3D matrices of intensity, color, transparency, or other image characteristics, have module parameters including without limitation target facility specific parameters … and convert those signal values into appropriate data and control signals to render the image on the target image facility …”).).
Regarding amended Claim 3, 
Scheffler teaches
(Currently Amended) The ability-providing-data generation apparatus according to claim 1, wherein the function associated with the first interface of the data input unit for input of the ability unit comprises at least one of 
a function for importing data from the basic configuration of the target apparatus into the data input unit, 
a function for importing data from an external device other than the target apparatus into the data input unit (Examiner’s note: As indicated earlier, Scheffler teaches modules that obtain information from external systems and environments, where example modules include receiving text or keyboard character/sequence information at the input port of the module, and hence this action of receiving external information at an input port of a module corresponds to a function for importing data from an external device other than the target apparatus into the data input unit (Scheffler [0183]; [0184]: “… a keyboard input module that may receive data from a computer keyboard in a variety of formats, including … a character-at-a-time format, sequences of key-up and key-down events … parse the input data and send corresponding output signals …”; and [0187]: “… one or more file input modules that may read data from a file in one or more formats including … a text format, an XML format, and HTML format, … an image format, … and a video format and generate corresponding output signals.”).), 
a function for performing a process on imported data (Examiner’s note: As indicated earlier, Scheffler teaches modules that obtain information from external systems and environments, where example modules include receiving information at the input port of a module and using a data generator module to generate signals according to a distribution specification, or processing time-varying electromagnetic energy delivered by sensors at various frequencies to perform facial and object recognition or motion, and hence this action of receiving external information at an input port of a module and performing an additional data generation operation corresponds to a function for performing a process on imported data (Scheffler [0183]; [0186]: “… a data generator module that may generate signals according to a distribution specification.”; and [0379]: … may convert electromagnetic energy or other physical activity (e.g., acoustic, motion, pressure) signals impinging on sensors or stored/communicated in various formats to and from internal neural process signals and process such internal signals for cognitive or other processing … time-varying electromagnetic energy at various frequencies (e.g., color) and intensities is received by multiple sensors in a 2-dimensional array. At its most processed form it delivers recognized faces, gestures, body poses, objects, scene segments, and motion. All of these may be encapsulated as input modules.”).), and 
a function for converting a data format so as to be compatible with the ability unit (Examiner’s note: Under its broadest reasonable interpretation, the term “so as to be compatible” indicates an intended use of the data format conversion, which is to convert data for the ability unit for processing. As indicated earlier, Scheffler teaches modules that obtain information from external systems and environments, where example modules include converting MIDI data (representing a tune of a song) received at the input port of the module into an internal data representation for further transmission to other modules that will eventually identify the name associated with the tune of the song, or performing image processing involving conversion of data into internal signal formats for additional image detection and processing operations, and hence this action of receiving external information at an input port of a module and performing an additional conversion operation that is provided to other modules for additional processing corresponds to a function for converting a data format so as to be compatible with the ability unit (Scheffler [0151]-[0155]; [0183]; and [0195]: “… a MIDI (Musical Instrument Digital Interface) input module that may receive MIDI messages from a MIDI source device, encode them and generate corresponding output signals.”; and [0406]: “… image processing function may usefully be performed within the neural processing system context including … static and moving image transformations, feature detections and extractions, motion detection, … image transformations may be performed within image input modules before converting results into internal neural processing system signal formats …”).).
Regarding amended Claim 4, 
Scheffler teaches
(Currently Amended) The ability-providing-data generation apparatus according to claim 3, wherein the function associated with the first interface of the data input unit for input to the ability unit further comprises a function for importing sensor data from a sensor to the data input unit (Examiner’s note: As indicated earlier, Scheffler teaches modules that obtain information from external systems and environments, where the external systems includes sensors at an input port, and hence this action of receiving external information at an input port of a module corresponds to a function for importing sensor data from a sensor to a data input unit (Scheffler [0196]: “… sensing modules that may obtain information from sensors including without limitation visual input, audio input, thermal input, motion input, position input, location input, orientation input, velocity input, acceleration input, scent input, chemical input, and biological input and generate corresponding output signals.”; Figure 65, [0572]; and Figure 66, [0573]).).
Regarding amended Claim 5, 
Scheffler teaches
(Currently Amended) The ability-providing-data generation apparatus according to claim 1, wherein the function associated with the second interface of the data output unit for output from the ability unit includes at least one of 
a function for performing a process on data that is output from the ability unit (Examiner’s note: As indicated earlier, Scheffler teaches modules that receive signals from other modules, where Scheffler further teaches these other modules include modules that perform computations such as stateless/stateful transformations, initialization and modification of internal state, arithmetic and mathematical functions, etc., or perform other specific tasks such as determining sequence patterns based on internal representation and looking up associated names based on the identified patterns, and as such these computations represent functions for performing a process on data that is output from an ability unit (Scheffler [0153]-[0155]: “… “Encode melody” module 316 converts these signals into an abstract invariant representation of the melody … These signals are learned as a sequence pattern by the “sequence” module 318, which may output a signal uniquely identifying a new pattern … The “lookup melody” module 320 may then recognize name-melody synonym patterns … The “select name” module 324 may select just the name signals …”; [0201]; [0218]-[0219]: “… modules that may receive signals from one or more input ports 260, perform computations, and send signals to one or more output ports 270 … Such computations may include … stateless transformation, stateful transformations, initialization of internal state, modification of internal state, arithmetic and mathematical functions, … access to module parameters 280 and access and modification of neural graph parameters 282 … “).), 
a function for converting a data format so as to be compatible with the basic configuration of the target apparatus (Examiner’s note: Under its broadest reasonable interpretation, the term “so as to be compatible” indicates an intended use of the data format conversion, which is to convert data for deployment on the target apparatus. As indicated earlier, Scheffler teaches modules that receive signals from other modules, where Scheffler further teaches these other modules include image or digital signaling processing modules that receive signals and perform conversion into their respective processing representations using their respective library services, and as such these types of conversions using the respective image or signal processing library services represent functions for converting a data format so as to be compatible with the basic configuration of a target apparatus (Scheffler [0406]: “… image transformations may be performed within image input modules before converting results into internal neural processing system signal formats. … capturing conventional image-processing pipeline libraries and device capabilities as part of image input modules and delivering resulting images to neural graphs for other processing. …”; and [0454]: “… A module encapsulating typical digital signal processing functions may convert arriving signals into multiple digital signals in the format needed by the underlying library, perform the desired signal processing function, and convert the resulting signal(s) back to the neural processing system signaling representation. …”).), and 
a function for converting a data format so as to be compatible with an external device other than the target apparatus (Examiner’s note: Under its broadest reasonable interpretation, the term “so as to be compatible” indicates an intended use of the data format conversion, which is to convert data for an external device other than the target apparatus. As indicated earlier, Scheffler teaches modules that receive signals from other modules, where Scheffler further teaches these other modules include modules that receive signals/messages and uses parameters that are used to perform conversion from the received internal data into the external output representation (i.e., text on a display or image output facility data controlling the external target device) understood by the external target, and as such these types of conversions into the external output representation represent functions for converting a data format so as to be compatible with an external device other than the target apparatus (Scheffler [0151]-[0155]: “… an abstract invariant representation of the melody, signals for relative pitch intervals of “same”, “up”, and ‘down”. These signals are learned as a sequence pattern by the “sequence” module 318 … A name for the new melody pay be entered in computer keyboard input window 329 associated with “melody name in” module 328 and may be output as a signal identified by the entered name … The “lookup melody” module 320 may then recognize name-melody synonym patterns … The “select name” module 324 may select just the name signals and output signals reflecting the matching confidence score of each name …”; and [0400]: “… a neural processing system might be hooked up to an external image output facility such as a graphical display, video display, printer, facsimile transmitter, etc. A suitable output module may receive signals representing images such as 2D or 3D matrices of intensity, color, transparency, or other image characteristics, have module parameters including without limitation target facility specific parameters … and convert those signal values into appropriate data and control signals to render the image on the target image facility …”; and [0404]).).
Regarding original Claim 9, 
Scheffler teaches
(Original) The ability-providing-data generation apparatus according to claim 1, wherein the ability providing data includes data that is embedded into a circuit of the target apparatus (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites data (such as configuration data) that is embedded (i.e., written) into a circuit of the target apparatus. As indicated earlier, Scheffler teaches a neural process specification containing a set of modules for implementing a cognitive function (“ability”), where the neural computing environment can process the neural process specification and implement the module implementations with program code, microcode, configurable hardware configurations and hardware components and circuits, including circuits containing CMOS, TTL, ECL technology (Scheffler [0171]-[0172]). Scheffler additionally teaches that the neural process specification can be processed by interpreters, compilers, and configuration generators to create machine language programs executed on configurable hardware including FPGAs and ASICs, and hence the generated machine language programs (resulting from the neural process specification) that can be executed on configurable hardware such as FPGA and ASIC represents a form of ability providing data that includes data that is embedded into a circuit of the target apparatus (Scheffler [0294]: “A neural process specification 110 may be executable by multiple neural computing environments 130, including … interpreters, compilers creating machine language programs executed on conventional or specialized computer systems, and configuration generators creating specifications for configuring configurable hardware including without limitation field programmable gate arrays (FPGAs), application-specific integrated circuits (ASICs), and custom hardware designs.”).).
Regarding original Claim 10, 
Scheffler teaches
(Original) The ability-providing-data generation apparatus according to claim 9, wherein the circuit is a rewritable electronic circuit, and the ability providing data includes data that is written in the rewritable electronic circuit (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites data written into a rewritable electronic circuit. As indicated earlier, Scheffler teaches a neural process specification containing a set of modules for implementing a cognitive function (“ability”), where the neural computing environment can process the neural process specification and implement the module implementations with program code, microcode, configurable hardware configurations and hardware components and circuits, including circuits containing CMOS, TTL, ECL technology (Scheffler [0171]-[0172]). As indicated earlier, Scheffler additionally teaches that the neural process specification can be processed by interpreters, compilers, and configuration generators to create machine language programs executed on configurable hardware including FPGAs and ASICs, where these FPGA and ASIC circuits correspond to types of rewritable electronic circuits (Scheffler [0294]). Scheffler additionally teaches an example of a neural circuit for performing prediction that was derived from an earlier neural circuit for performing phrase recognition, where the prediction neural circuit is interpreted to use the earlier configuration written into the phrase recognition circuit to perform the new prediction ability (Scheffler Figures 18A and 19A, and [0329]).).
Regarding original Claim 11, 
Scheffler teaches
(Original) The ability-providing-data generation apparatus according to claim 1, wherein the (Examiner’s note: As indicated earlier, Scheffler teaches a neural computing environment receiving a neural process specification containing a set of modules, where the module implementations are implemented using programs that provide interfaces for receiving signals and sending signals, including different types of operations performed in a module implementation, including a start operation for initializing parameter and module resources (including the input and output ports), a run operation that functions when input data is received, and stop/terminate operations to perform resource cleanup, where these defined module implementation start, run, stop/terminate operations deployed on a target apparatus represented by computing architectures containing multi-processors correspond to programs executed by a processor of the target apparatus (Scheffler [0006]; [0008]; [0134]; [0140]; [0228]; Figure 11A, [0297]; Figures 5A and 5B, [0174]-[0176]: “… a module 120 may have a run function 510 … A neural computing environment 130 may invoke a module initialize function 620 to create a module instance, a start function 630 to initialize the module instance and related resources, a run function 510 … a stop function 650 to close and terminate resources, and a terminate function 660 to perform final cleanup …”; Figure 11C, [0302]-[0303]: “… module implementations 215 may be invoked by arbitrary programs, such programs providing interfaces used by said module implementations for receiving signals, sending signals …”; and [0319]: “… Intelligent applications and subsystems can be designed once and deployed on multiple computing architectures including general-purpose computers, multi-processors …”).).
Regarding amended Claim 13, 
Claim 13 recites the ability-providing-data generation apparatus according to claim 3, which comprises of claim limitations that are similar in scope to corresponding claim limitations in Claim 5 (since the term “a device other than the target apparatus” includes “an external device other than the target apparatus” in Claim 5), and hence is rejected under similar rationale provided by Scheffler as indicated in Claim 5, in view of rejections applied to Claim 3.
Regarding amended Claim 14, 
Claim 14 recites the ability-providing-data generation apparatus according to claim 4, which comprises of claim limitations that are similar in scope to corresponding claim limitations in Claim 5 (since the term “a device other than the target apparatus” includes “an external device other than the target apparatus” in Claim 5), and hence is rejected under similar rationale provided by Scheffler as indicated in Claim 5, in view of rejections applied to Claim 4.
Regarding amended Claim 15,
Claim 15 recites a computer-implemented ability-providing-data generation method for generating ability providing data, the method comprising executing by a computer, operations comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 1, and hence is rejected under similar rationale provided by Scheffler as indicated in Claim 1. As indicated earlier, Scheffler teaches the neural computing environment is realized on various computing devices that include one or more microprocessors and associated memory, where these various computing devices include a general purpose computer and/or dedicated computing device (Scheffler [0593]-[0594]).
Regarding original Claim 16,
Claim 16 recites a non-transitory computer-readable recording medium storing a program for causing a computer to perform the operation of the ability-providing-data generation method according to Claim 15 (which comprises of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 1), and hence is rejected under similar rationale provided by Scheffler as indicated in Claim 1. As indicated earlier, Scheffler teaches the neural computing environment is realized on various computing devices that include one or more microprocessors and associated memory, where the memory corresponds to a non-transitory computer-readable recording medium (Scheffler [0593]-[0594]).
Regarding amended Claim 17, 
Scheffler teaches
(Currently Amended) A method of structuring ability providing data to be compatible with an ability acquisition model, the ability providing data being data for adding a new ability to a target apparatus (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s specification paragraph [0025], the term “ability” relates to a function provided to an apparatus, and “adding a new ability” refers to adding new functionality or processing to an apparatus. Furthermore, under its broadest reasonable interpretation, the verb form of the term “to structure” as defined in the Merriam-Webster dictionary indicates to construct (i.e., to generate), and the term “to be compatible” indicates a capability of a design that can represent another device or system (thus representing an intended use of the ability providing data), and hence this preamble broadly recites a method for constructing (i.e., generating) ability providing data, where the ability providing data is data for adding a new ability to a target apparatus. As indicated earlier, Scheffler teaches a neural computing environment receiving a neural process specification, and processing this neural process specification to produce functions of module instances or a machine configuration to be deployed on a configurable target hardware device, where the target hardware includes different types of computing architectures (corresponding to an external hardware device comprising a target apparatus), and the generated module instances/machine configuration (resulting from the neural process specification) correspond to generating ability providing data comprising data for adding a new ability, where the machine configuration form of this ability providing data (produced through interpreters, compilers, and configuration generators) is designed to be compatible with the target apparatus (Scheffler [0006]; [0294]: “A neural process specification 110 may be executable by multiple neural computing environments 130, including without limitation interpreters, compilers creating machine language programs executed on conventional or specialized computer systems, and configuration generators creating specifications for configuring configurable hardware …”; Figure 11A, [0297]; Figure 11C, [0302]-[0303]; and [0319]).), the method comprising: 
modeling an architecture for additionally embedding the new ability in a basic configuration of the target apparatus, the target apparatus has an architecture modeled as an ability acquisition model (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s specification paragraphs [0027] and [0038], a “modeling a hardware architecture of the target apparatus” broadly indicates developing a program definition that describes the target apparatus, and hence this limitation broadly recites developing a program definition for configuring (“embedding”) an ability into a target apparatus. As indicated earlier, Scheffler teaches a neural computing environment receiving a neural process specification, where this neural process specification specifies a set of modules for implementing a cognitive function, where the implementation of a cognitive function is interpreted as an ability. Scheffler further teaches that this neural process specification can be represented as a neural graph that contains one or more modules, where the modules include definitions for module implementations. Scheffler additionally teaches that these module implementations are building block components and represent different cognitive and non-cognitive functions implemented in software, microcode, and configurable hardware configurations (where these microcode and configurable hardware configurations also represent machine configurations), and hence this process that specifies a neural process specification that contains module implementation definitions to configure cognitive functions implemented in hardware corresponds to modeling an architecture for embedding a new ability in a basic configuration of a target apparatus, such that this neural process specification that implements the cognitive functions as software, microcode, and configurable hardware configurations corresponds to an ability acquisition model (Scheffler [0134]: “… A neural process specification 110 specifies a composition of processing modules 120 … which composition may implement a cognitive function …”; [0138]: “… a neural process specification may have a general directed graph topology, referred to herein as a neural graph or neural circuit. …”; [0171]-[0172]: “Modules may be building block components composed into neural process specifications. Modules may individually perform a variety of cognitive and non-cognitive functions. … “Module instance” refers to one or possibly many distinct independently functioning copies of a module type in a neural graph. “Module implementation” 215 refers to one or possibly many implementations of a module type … including without limitation … scripts, program code, microcode, configurable hardware configurations, and hardware components and circuits.”; and [0321]: “Embodiments described herein may enable the creation of neural process specifications 110 which may implement or model a wide variety of cognitive functions, including without limitation aspects of sensing, perception, … learning, … classification, prediction, … acquiring and using skills …”).) including 
an ability unit that executes an ability (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites an ability acquisition model representation containing a logical function that executes the configured ability (corresponding to an ability unit). As indicated earlier, Scheffler teaches a neural process specification containing a set of modules for implementing a cognitive function (“ability”), where these modules represent different cognitive and non-cognitive functions implemented in software, microcode, and configurable hardware configurations, such that the combination of these modules containing input ports (to receive signals), output ports (to send signals), and additional processing and memory storage (to perform computational functions based on a received input, store data and patterns), arranged within a neural process specification to perform different abilities (including sensing, perception, learning, classification, prediction, etc.) results in this set of modules in the neural processing specification (“ability acquisition model”) to correspond to an ability unit that executes a new ability (Scheffler [0134]; [0138]; [0139]: “… a module 120 may have distinguished ports to serve as connections points for links 220, as shown in FIG. 2C. A module 10 may have zero or more distinguished input port 260 … and may have zero or more distinguished output ports 270 …”; [0171]-[0172]; [0183]: “… input module that may obtain information from external system and environments and encode such information for transmission as signals sent via output ports 270 … receive signals on input ports 260 to specify, control or modify the external information and its conversion for transmission …”; [0201]: “… output modules that may receive signals from other modules 120 via links 220 connected to input ports 220 and deliver such information externally …”; [0218]; [0226]; [0239]; [0242]; and [0321]).), 
a data input unit that is an interface for input of the ability unit (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites an ability acquisition model representation containing a logical function that contains an input interface specification to describe an input interface for an ability unit. As indicated earlier, Scheffler teaches a neural process specification containing a set of modules for implementing a cognitive function (“ability”), where these modules contain input ports for receiving input signals, and output ports for sending output signals. Scheffler additionally teaches that the neural process specification (“ability acquisition model”) can be alternatively represented as a UML class diagram, where Scheffler Figures 2C and 2D further identifies the module elements and their relationships specified in a neural process specification. Figure 2C shows a high level diagram of a module including input ports, while Figure 2D shows the UML class diagram containing definitions for an input port element, and a module element, and identifies the relationship between an input port element (with a name-string attribute and associated with a link element) and the identified module element (e.g., each of the any number of input ports belongs to a module that has any number of module/graph parameters, module implementations, and pattern memories), and as such, this neural process specification contains an module interface that corresponds to a data input unit that is an interface for input of an ability unit (Scheffler [0134]; [0138]; [0139]; [0171]-[0172]; [0183]; [0201]; [0321]; and Figures 2C, 2D, and [0143]: “… A neural graph 110 may contain one or more modules 120, links 220 … A module 120 may contain any number including zero of input ports 260, output ports 270, and module parameters 280. A link 220 may connect one output port 270 to one input port 260 … A module 120 may have associated one or more module implementations 215 corresponding to different neural computing environments 130 including without limitation object-oriented class implementations, scripts, program code, microcode, configuration hardware configurations, and hardware components and circuits. …”).), and 
a data output unit that is an interface for output of the ability unit (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites an ability acquisition model representation containing a logical function that contains an output interface specification to describe an output interface for an ability unit. As indicated earlier, Scheffler teaches a neural process specification containing a set of modules for implementing a cognitive function (“ability”), where these modules contain input ports for receiving input signals, and output ports for sending output signals. Scheffler additionally teaches that the neural process specification (“ability acquisition model”) can be alternatively represented as a UML class diagram, where Scheffler Figures 2C and 2D further identifies the module elements and their relationships specified in a neural process specification. Figure 2C shows a high level diagram of a module including output ports, while Figure 2D shows the UML class diagram containing definitions for an output port element, and a module element, and identifies the relationship between an output port element (with a name-string attribute and associated with a link element) and the identified module element (e.g., each of the any number of output ports belongs to a module that has any number of module/graph parameters, module implementations, and pattern memories), and as such, this neural process specification contains a module interface that corresponds to an data output unit that is an interface for output of an ability unit (Scheffler [[0134]; [0138]; [0139]; [0171]-[0172]; [0183]; [0201]; [0321]; and Figures 2C, 2D, and [0143]).), and 
structuring the ability providing data in a data structure that comprises: 
ability setting data for setting a function in the ability unit in the ability acquisition model of the target apparatus (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites data stored in data structures, where this data is used to define a function to execute an ability on the target apparatus. As indicated earlier, Scheffler teaches a neural computing environment receiving a neural process specification containing a set of modules, where a development environment and a neural computing environment is used for generating the module instances/machine configuration from the neural process specification (Scheffler [0006]; [0134]; [0140]; [0228]; Figure 11A, [0297]; Figure 11C, [0302]-[0303]; and [0319]). As indicated earlier, Scheffler additionally teaches that the neural process specification (“ability acquisition model”) can be alternatively represented as a UML class diagram (Scheffler Figure 2D and [0143]) containing graph and memory parameters that store internal and external state information, and additional operations (start, run, stop, terminate) defined in a module implementation that control the module and parameter interactions, where these module parameters and defined module implementation operations correspond to ability setting data for setting a function to execute an ability on the target apparatus (Scheffler [0008]; Figures 5A and 6, [0174]-[0176]; and [0288]). In addition to Scheffler Figure 6 (which indicates that the module implementation data is stored in allocated data structures), Scheffler additionally teaches that these signal values and parameters related to input ports and output ports and modules performing different abilities or functions are stored in data structures, hence corresponding to structuring the ability providing data in a data structure (Scheffler [0159]: “… combinations of a variety of representations, encodings, and media for conveying signals on links 220, including without limitation memory data structures …”; [0198]; [0208]-[0209]; [0262]; and [0266]).); 
input setting data for setting a function in the data input unit in the ability acquisition model of the target apparatus (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites data stored in data structures, where this data is used to define a function associated with an input interface on a target apparatus. As indicated earlier, Scheffler teaches a neural computing environment receiving a neural process specification containing a set of modules, where a development environment and a neural computing environment is used for generating the module instances/machine configuration from the neural process specification (Scheffler [0006]; [0134]; [0140]; [0228]; Figure 11A, [0297]; Figure 11C, [0302]-[0303]; and [0319]). Scheffler additionally teaches additional operations in a module implementation, including a start operation for initializing parameter and module resources (including the input and output ports), a run operation that functions when input data is received, and stop/terminate operations to perform resource cleanup, where these defined module implementation operations correspond to functions associated with an input interface on a target apparatus (Scheffler Figures 5A and 5B, [0174]-[0176]). Scheffler further teaches modules that receive signals/messages and uses parameters to perform conversion of the received external input data from an external representation into internal signals that can be processed or stored by other internal modules, and as such these types of signals/messages and parameters that control the processing and conversion of external input correspond to input setting data for setting a function associated with an input interface on a target apparatus (Scheffler [0151]-[0153]; [0183]; and [0399]). In addition to Scheffler Figure 6 (which indicates that the module implementation data is stored in allocated data structures), Scheffler additionally teaches that these signal values and parameters related to input ports and output ports and modules performing different abilities or functions are stored in data structures, hence corresponding to structuring the ability providing data in a data structure (Scheffler [0159]: “… combinations of a variety of representations, encodings, and media for conveying signals on links 220, including without limitation memory data structures …”; [0198]; [0208]-[0209]; [0262]; and [0266]).); and 
output setting data for setting a function in the data output unit in the ability acquisition model of the target apparatus (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites data stored in data structures, where this data is used to define a function associated with an output interface on a target apparatus. As indicated earlier, Scheffler teaches a neural computing environment receiving a neural process specification containing a set of modules, where a development environment and a neural computing environment is used for generating the module instances/machine configuration from the neural process specification (Scheffler [0006]; [0134]; [0140]; [0228]; Figure 11A, [0297]; Figure 11C, [0302]-[0303]; and [0319]). Scheffler additionally teaches additional operations in a module implementation, including a start operation for initializing parameter and module resources (including the input and output ports), a run operation that functions when input data is received, and stop/terminate operations to perform resource cleanup, where these defined module implementation operations correspond to functions associated with an output interface on a target apparatus (Scheffler Figures 5A and 5B, [0174]-[0176]). Scheffler further teaches modules that receive signals/messages and uses parameters that are used to perform conversion from the received internal data into the external output representation (i.e., text on a display or image output facility data controlling the external target device) understood by the external target, and as such these types of signals/messages and parameters that control the processing and conversion of external output correspond to output setting data for setting a function associated with an output interface on a target apparatus (Scheffler [0151]-[0155]; and [0400]). In addition to Scheffler Figure 6 (which indicates that the module implementation data is stored in allocated data structures), Scheffler additionally teaches that these signal values and parameters related to input ports and output ports and modules performing different abilities or functions are stored in data structures, hence corresponding to structuring the ability providing data in a data structure (Scheffler [0159]: “… combinations of a variety of representations, encodings, and media for conveying signals on links 220, including without limitation memory data structures …”; [0198]; [0208]-[0209]; [0262]; and [0266]).).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over 
Scheffler, Lee J., U.S. PGPUB 2015/0339570, published 11/26/2015 [hereafter referred as Scheffler] in view of Hamada et al., JP 2015232847, published 12/24/2015 [hereafter referred as Hamada].
Regarding amended Claim 6, 
Scheffler teaches
(Currently Amended) The ability-providing-data generation apparatus according to claim 1, 
While Scheffler teaches testing of neural processing system applications (Scheffler [0519]), Scheffler does not explicitly teach
… wherein the ability providing data includes operation checking data for checking whether or not the new ability operates normally after the functions are set in the ability unit, the data input unit, and the data output unit based on the ability providing data.
Hamada teaches
… wherein the ability providing data includes operation checking data for checking whether or not the new ability operates normally after the functions are set in the ability unit, the data input unit, and the data output unit based on the ability providing data (Examiner’s note: Under its broadest reasonable interpretation, the term “… operation checking data for checking whether or not the new ability operates normally” broadly indicates data that checks the operation of a new ability, and hence the limitation broadly recites any data that checks and determines the operation status of a new ability after the ability function has been applied to the target containing the ability unit, the data input unit, and the data output unit. Hamada teaches a test unit in a detection apparatus that tests a classifier generated by a machine learning process, where the test involves using predetermined output data. Hamada additionally teaches that the generated classifier in the detection apparatus is produced by a machine learning unit, where this machine learning unit corresponds to an ability unit that adds an ability operation (i.e., the classifier) to the detection apparatus. Hamada further teaches the test unit in the detection apparatus receiving the generated classifier and a set of predetermined input and expected data (retrieved in advance through crowdsourcing, where the expected data and the predetermined input data corresponds to this training data that is being generated through crowdsourcing), inputting the predetermined input data into the classifier to generate output data, comparing the ability of the classifier (represented by the output data from the classifier that is produced by the input data) with the received predetermined expected data, and producing a determination result that indicates the operation status of the classifier, where the determination results of “OK” and “NG” (e.g., failure) represents correct/incorrect classification from the classifier, and hence the use of this predetermined expected data to check whether or not a classifier is performing a correct/incorrect classification represents a form of operation checking data (Hamada p.2 Description-Of-Embodiments 1st-4th paragraphs; 5th paragraph: “… The first test unit 23 tests a classifier generated by machine learning of training data … the first test unit 23 inputs predetermined input data to the classifier, and determines whether the output data output from the classifier matches the predetermined expected data. … The first test unit 23 determines that the input data is acceptable (OK) when the output data output from the classifier matches the expected data, and rejects the input data when the data does not match (NG) …”; and p.3 7th-8th paragraphs: “… the training data is generated by registering output data in advance and collecting input data examples related to each output data from an unspecified number of people. … the training data is generated by presenting the question … to the user and collecting the text having the same intention as the question … the question sentence to the user and the collection of the text are executed by, for example, crowdsourcing via a network … The classifier is generated by machine learning of such training data. …”).).
Both Scheffler and Hamada are analogous art since they both teach apparatuses that apply received input data to learn and develop a cognitive ability, such as classification.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the module methods of receiving and processing received input data taught in Scheffler and incorporate additional module methods to process and compare output data with predetermined expected data taught in Hamada as a way to perform module testing and validation operations for machine learning based applications. The motivation to combine is taught in Hamada, since it is beneficial to have a mechanism to selectively identify and detect errors in the training data so that these identified errors corresponding to training data can be corrected and re-applied (as reduced training data) before the accumulated errors impact the overall behavior of the classifier, thus providing a way to improve the performance and accuracy of the classifier (Hamada p.1 Abstract: “… To easily and reliably detect an erroneous candidate of training … There is provided a detector detecting an error of training data for generating a classifier …”; and p.4 11th paragraph: “… the detection apparatus 10 outputs the input data deleted from the training data in order to generate reduced training data as error candidates. Then, the user refers to the error candidate, confirms visually whether or not an error actually exists, and corrects the corresponding input data in the training data if the error exists. As a result, the user does not need to check all the training data, but only needs to check some narrowed-down error candidates, so that errors in the input data can be easily corrected.”).
Regarding amended Claim 7,
 Scheffler in view of Hamada teaches
(Currently Amended) The ability-providing-data generation apparatus according to claim 6, wherein the operation checking data includes one or more pieces of input data and determination information for determining, when the input data is input to the data input unit and after being processed in the ability unit, whether or not it is the data that should be output from the data output unit (Examiner’s note: Under its broadest reasonable interpretation, the term “determination information for determining … whether or not it is the data that should be output from the data output unit” indicates expected output data for checking output data from an output port and making a determination result that indicates whether this data is expected (i.e., correct or incorrect), and hence this limitation broadly recites operation checking data including one or more pieces of input data and expected output data, where this expected output data is used for making a determination result based on the processed output data. As indicated earlier, Hamada teaches a test unit in the detection apparatus receiving the generated classifier and a set of predetermined input and expected data, inputting the predetermined input data into the classifier to generate output data, comparing the ability of the classifier (represented by the output data from the classifier that is produced by the input data) with the received predetermined expected data, and producing a determination result that indicates the operation status of the classifier, where the determination results of “OK” and “NG” (e.g., failure) represents correct/incorrect classification from the classifier. Hence, the predetermined input and expected data that is part of the training data represents operation checking data that includes one or more pieces of input data and determination information, where this predetermined expected data is used to check the output results of a classifier (after the input data has been processed by the classifier), to make a determination based on the classification output, where this determination result represents an operation status of the classifier, whether or not the produced output data is correct or incorrect based on the predetermined expected data (Hamada p.2 Description-Of-Embodiments 1st-4th paragraphs; 5th paragraph).), and 
the at least one hardware processor is configured to perform operations (Examiner’s note: Hamada teaches the hardware for the detection apparatus, which includes a CPU executing programs stored in memory (Hamada Figure 15 and p.9 8th-9th paragraphs: “FIG. 15 is a diagram illustrating a hardware configuration of the detection device 10 … include a CPU (Central Processing Unit) 101 … The CPU 101 executes various processes in cooperation with various programs stored in advance in the ROM 104 or the storage unit 106 …”).) further comprising 
operation as an ability setting unit configured to check whether or not the new ability operates normally by inputting the input data to the data input unit (Examiner’s note: As indicated earlier, Hamada teaches a test unit in the detection apparatus receiving the generated classifier and a set of predetermined input and expected data, and inputting the predetermined input data into the classifier to generate output data, where this testing process of inputting the predetermined input data into the generated classifier corresponds to an operation to check whether or not a new ability (i.e., a classifier) operates normally by inputting the input data into the classifier (Hamada p.2 Description-Of-Embodiments 1st-4th paragraphs; 5th paragraph).), and 
performing, using the determination information, a determination regarding the data that is output from the data output unit (Examiner’s note: As indicated earlier, Hamada teaches a test unit in the detection apparatus receiving the generated classifier and a set of predetermined input and expected data to produce a set of output data, and comparing this produced output data (representing the ability of the classifier with the received predetermined expected data, and producing a determination result that indicates the operation status of the classifier, such that the generation of the determination results of “OK” and “NG” (e.g., failure) represents performing an operation based on the determination information (e.g., the predetermined expected data), where the operation results in a value indicating whether the produced output data is correct or incorrect based on the determination information (Hamada p.2 Description-Of-Embodiments 1st-4th paragraphs; 5th paragraph).).
Regarding original Claim 8, 
Scheffler in view of Hamada teaches
(Original) The ability-providing-data generation apparatus according to claim 7, wherein the one or more pieces of input data include image data, and the determination information includes classification information for classifying the image data (Examiner’s note: Scheffler teaches performing memory pattern visualization, where this memory pattern visualization function receives signal identifiers representing English alphabet letters, which are derived from signal sources including image input and are labeled with those letters (thus representing image data), and a set of patterns (corresponding to images) representing either a “dog” or “cat”. Scheffler further teaches these image data inputs of alphabet letters form sequences representing words that resemble characteristics/behavior that are related to a set of pattern identifiers “dog” or “cat”, that either strongly match characteristics representing a “dog” or “cat”, such that  these pattern identifiers of “dog” and “cat” correspond to determination information used for classifying image data (Scheffler Figure 14 and [0316]: “… a memory pattern visualization function may be provided, as shown in FIG. 14. … a pattern may be represented by an identifier with or without a surrounding box … signal identifiers 1410 represent English alphabet letters which may derive from signal sources including … image input and are labeled with those letters … Relationship arrows 1430 … show how letter signals are combined to form sequence patterns 914, with identifiers reflecting corresponding English words … Set pattern 912 identifiers 1460 (“dog” and “cat”) may combine individual word patterns 1420 shown by relationship arrows 1450 … Arrows 1460 may represent cross-inhibitory memory effects, in this case modeling that strongly matching a set of input signals as a "dog" diminishes the matching score for a "cat", and vice versa.”; and [0403]: “… A suitable input module may deliver signals comprising sequences of images as 2D or 3D matrices of intensity, color, transparency or changed image element values. In another aspect, a suitable input module may convert moving image data encoded in any of a variety of moving image formats including without limitation MPEG, MP4, AVI into 2D or 3D matrices of intensity, color, transparency or changed image element values …”).). 
Regarding amended Claim 12, 
Scheffler teaches
(Original) The ability-providing-data generation apparatus according to claim 1.
While Scheffler teaches modules that may encapsulate neural networks, classifiers, Hidden Markov Models, other probabilistic models, RNNs, and CNNs (Scheffler [0474]-[0475]), Scheffler does not explicitly teach
… wherein the new ability is an ability that is acquired through machine learning.
Hamada teaches
… wherein the new ability is an ability that is acquired through machine learning (Examiner’s note: As indicated earlier, Hamada teaches that the generated classifier in the detection apparatus is produced by a machine learning unit, where this generated classifier is used for further testing (Hamada p.2 Description-Of-Embodiments 5th paragraph). Hamada further teaches that this machine learning unit receives input training data, classifies the input training data, and transmits output data representing the classification result (where the detection apparatus contains corresponding input and output units to process the input training data and output data result respectively), such that this classifier generated by the machine learning process in the machine learning unit through training corresponds to an ability acquired through machine learning (Hamada p.2 Description-Of-Embodiments 1st-4th paragraphs: “… The classifier receives input data, classifies the input data, and outputs output data representing the classification result … FIG.1 is a diagram illustrating a configuration of a detection device … The detection apparatus 10 includes an input unit 21, a first machine learning unit 22, a first test unit 23, … A determination unit 28 and an output unit 29 are provided. … The first machine learning unit 22 performs machine learning on the training data input by the input unit 2 to generate a classifier. The first machine learning unit 22 gives the generated classifier to the first test unit 23.”).).
Both Scheffler and Hamada are analogous art since they both teach apparatuses that apply received input data to learn and develop a cognitive ability, such as classification.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the module methods of receiving and processing received input data taught in Scheffler and incorporate additional module methods to process and compare output data with predetermined expected data taught in Hamada as a way to perform module testing and validation operations for machine learning based applications. The motivation to combine is taught in Hamada, as provided in the prior art claim mapping of Claim 6 recited above.	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332. The examiner can normally be reached Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM WAI YIN KWAN/Examiner, Art Unit 2121                                                                                                                                                                                                        

/Jue Louie/
Primary Examiner, Art Unit 2121